Opinion filed May 3, 2012




                                                In The


   Eleventh Court of Appeals
                                             __________

                                       No. 11-11-00345-CV
                                           __________

                       IN THE INTEREST OF A.Z.K.B., A CHILD


                              On Appeal from the 29th District Court
                                    Palo Pinto County, Texas
                                  Trial Court Cause No. C43957


                              MEMORANDUM OPINION

          The trial court entered an order terminating the parental rights of A.Z.K.B.’s mother and
father.    The mother (appellant) has filed a notice of appeal from the termination order.
A.Z.K.B.’s father, who voluntarily relinquished his rights, has not filed an appeal. We affirm.
          Appellant presents a single issue for review. In that issue, she asserts that the trial court
erred and abused its discretion when it denied appellant access to the final trial, thereby violating
her right to due process.
          The record shows that the final trial was held on November 15, 2011, and that appellant’s
counsel was present at that proceeding.           Appellant, however, was not present; she was
incarcerated in Tarrant County on a theft charge. At the outset of the trial, the trial court
announced in open court that it had issued a bench warrant to obtain appellant’s presence for trial
but that Tarrant County had refused to release appellant. Appellant apparently had a conflicting
court date in another jurisdiction. Appellant’s attorney voiced no objection to proceeding in
appellant’s absence and did not request that appellant be allowed to participate by some alternate
means. The case proceeded to trial—at which appellant was represented by counsel.
       Litigants cannot be denied access to the courts merely because they are inmates. In re
Z.L.T., 124 S.W.3d 163, 165 (Tex. 2003). “However, an inmate does not have an absolute right
to appear in person in every court proceeding.” Id. A trial court’s decision on an inmate’s
request for a bench warrant is reviewed on appeal for an abuse of discretion. Z.L.T., 124 S.W.3d
at 165. Trial courts may consider a variety of factors when deciding whether to grant an
inmate’s request for a bench warrant. These factors include the cost and inconvenience of
transporting the inmate to the courtroom; the security risk the inmate presents to the court and
public; whether the inmate’s claims are substantial; whether the matter’s resolution can
reasonably be delayed until the inmate’s release; whether the inmate can and will offer
admissible, noncumulative testimony that cannot be effectively presented by deposition,
telephone, or some other means; whether the inmate’s presence is important in judging her
demeanor and credibility; whether the trial is to the court or a jury; and the inmate’s probability
of success on the merits. Id. at 165–66. The inmate bears the burden to identify with sufficient
specificity the grounds for the ruling she seeks and to provide factual information so that the trial
court can assess the necessity of the inmate’s appearance. Id. at 166.
       First, the record does not show that appellant’s issue was preserved for review. See
TEX. R. APP. P. 33.1; In re C.P.V.Y., 315 S.W.3d 260, 269 (Tex. App.—Beaumont 2010, no
pet.). Second, appellant failed to meet her burden under Z.L.T. She did not specify any grounds
for a ruling or provide any factual information regarding the necessity of her appearance for trial.
Under these circumstances, we cannot hold that the trial court abused its discretion. See In re
R.S., 252 S.W.3d 550 (Tex. App.—Texarkana 2008, no pet.).                Accordingly, we overrule
appellant’s sole issue on appeal.
       The trial court’s order terminating the parental rights of A.Z.K.B.’s mother is affirmed.




                                                              JIM R. WRIGHT
May 3, 2012                                                   CHIEF JUSTICE
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.


                                                 2